Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021, 08/24/2021, and 11/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s “Amendment” filed on 08/18/2021 has been considered.
Claims 1, 6, 11, 17, and 20 are amended. Claims 1-3, 5-7, 9-12, and 16-21 remain pending in this application and an action on the merits follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a transgression” is not described in the specification. The limitation “in response to the detected transgression, communicating the shipment handling date” is not described in the specification. In the specification, it describes an alert is generated. However, the shipment handling date is communicated in response to the detected transgression is not described/supported. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 9-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0052044 to Shoenfeld, in view of U.S. Patent Application Publication No. 2012/0023555 to Putterman.
With regard to claims 1, 11, and 20, Shoenfeld discloses a data logger device comprising: 

memory including instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, by a shipment data logger device, one or more shipping condition parameters, the one or more shipping condition parameters that can be applied to the shipment data logger device (paragraphs 11, 15,18, 24, 26, and 34, A further object is to provide a shipping container or crate with a system providing a record of temperature conditions during shipment so as to help identify situations in the shipping process that may be causing adverse temperature conditions or other problems for the sensitive products being shipped. Software is provided for the shipper or third-party agency (i.e., the shipping station) and an interactive program is embedded into the monitor device. The a USB port 24 allows the controller circuit 22 to be connected electrically or electronically via a network, e.g., a LAN, that makes either a wired or wireless connection with a host computer server, to be discussed later. The digital controller circuit 22 includes built-in software that can maintain a log of the temperature and humidity inside the shipping crate during transit. The software also keeps a time record of the temperature (and/or relative humidity) inside the unit When the software determines that the temperature in a given refrigerator has varied outside of the preset limits. The acceptable temperature and humidity ranges or windows can be set electronically, Examiner notes that the shipping container or crate with sensors is considered as “a shipment data logger device”); 

determining a humidity level associated with the data logger device during the transit (paragraphs 4-5. For transport of pharmaceuticals, or for use of pharmaceuticals in a mobile situation, there is a need for a sensing and monitoring device operates under battery power to provide a shipping chest or crate with a facility to monitor the quality of pharmaceuticals (e.g., temperature and/or humidity conditions) during transport. Then, if the temperature or humidity was outside the acceptable range during shipping, access can be monitored);
 detecting a transgression by humidity data of the humidity level (paragraph 4-5, Often it is desirable to track the temperature (and/or humidity) of the contents of the shipping chest or crate, and automatically to provide an alert warning if the temperature (or relative humidity) has been outside an acceptable range during transit);
wirelessly communicating, by the data logger device, the shipment handling data to a mobile device of an addressed recipient of a shipment (Fig. 1, paragraphs 27 and 30, Alternatively, the receiver can communicate wirelessly with the crate electronics and the shipper using a hand held device 42. The monitor screen of the computer work station 36, or hand-held device 42, will display safe arrival and success of the shipment, where the temperature and/or humidity have been maintained at safe levels. In the event that the number shown on the display 44 corresponds to a compromised 
However, Shoenfeld does not disclose determining a geographic location within the transit and a time period in which the transgression was detected; in response to the detected transgression, wirelessly communicating, by the data logger device, the shipment handling data including the geographic location and time period in which the transgression was detected to the mobile device; the shipping/shipment handling data including accelerometer data, determining a wireless communication range associated with a mobile device of an addressed recipient of a shipment; determining that the mobile device is within the wireless communication range; and in response to the mobile device being within the wireless communication range, wirelessly communicating, by the data logger device, the shipment handling data including the accelerometer data to the mobile device. Shoenfeld discloses temperature and humidity sensors that can detect temperature and humidity conditions and generate an alert message to a mobile device of a recipient based on the temperature and humidity conditions detected (paragraph 30). Williams teaches the sensor included in the sensor device can include not only temperature and humidity sensors but also accelerometer sensor (paragraph 47).
determining a geographic location within the transit and a time period in which the transgression was detected; in response to the detected transgression, wirelessly communicating, by the data logger device, the shipment handling data including the geographic location and time period in which the transgression was detected to the mobile device (Environmental sensor 112 may be a sensor configured to sense an environmental parameter such as temperature, humidity, radiation, shock, atmospheric pressure, presence of a specific gas, noise, location and/or the like. The data access may be used, as mentioned, to cause the logger to transmit the environmental parameter(s), which were recorded over time, to the computerized device. Additionally or alternatively, the data access may be used to only cause the logger to transmit an indication of whether the predefined threshold of the environmental parameter(s) has been exceeded or not.  Optionally, if the binary indication indicates that an exception has occurred, a full reading of that logger may be performed--namely, the logger may be requested to transmit the entirety of the environmental parameter(s), so that the nature of the occurrence may be further investigated and understood. In a block 214, the environmental parameter(s) and/or the indication are optionally transmitted to a remote server, either wirelessly or via cable.   Additionally or alternatively, the transmittal may be performed by sending the environmental parameter(s) in an SMS message. However, since the length of the SMS message may be limited, only an indication of an exception, or only a summary of the environmental parameter(s) may be transmitted. The summary may include, for example, records (including date/time and environmental parameter value) based on which an exception has been detected, due to their deviation from a predefined range. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Shoenfeld to include, determining a geographic location within the transit and a time period in which the transgression was detected; in response to the detected transgression, wirelessly communicating, by the the geographic location and time period in which the transgression was detected to the mobile device; the shipping/shipment handling data including accelerometer data, determining a wireless communication range associated with a mobile device of an addressed recipient of a shipment; determining that the mobile device is within the wireless communication range; and in response to the mobile device being within the wireless communication range, wirelessly communicating, by the data logger device, the shipment handling data including the accelerometer data to the mobile device, as taught by Putterman, in order to enable the computerized device to receive an environmental parameter from said logger (Putterman, paragraph 14).
With regard to claims 2 and 12, Shoenfeld discloses generating the delivery recommendation prior to delivery of a package containing the shipment data logger device to a recipient of the package (paragraph 30, If the inside of the crate 10 was at all times during shipment within a prescribed temperature window (and, if appropriate, within a range of relative humidity), the stored program in the controller circuit 22 will output a coded signal to appear on the display 44 as a code sequence.  However, if the temperature and/or humidity were outside of the acceptable range during shipping, the stored program in the controller circuit provides a different code sequence that is displayed on the display 44).
With regard to claim 7, the combination of references discloses providing a recipient access code to a mobile device of an addressed recipient, and wherein the one sensor is configured to: determine when wireless access to the mobile device of an addressed recipient is available, wirelessly authenticate with the mobile device via the 
With regard to claims 9 and 18, Shoenfeld discloses the plurality of sensors comprises a selection from the group consisting of: an accelerometer, a humidity sensor, a temperature sensor, and a geolocation sensor (paragraph 17).
With regard to claims 10 and 19, Shoenfeld discloses in response to the data detected by the sensor, sending an alert to a shipping carrier server of a package including the data logger device and to the mobile device of the addressed recipient of the package (Fig. 1, paragraphs 27 and 30, In the event that the number shown on the display 44 corresponds to a compromised shipment, the message to return the crate, unopened, back to the shipper, will appear on the screen of the work station 36 or hand-held device 42).
claim 16, Shoenfeld discloses communicating the delivery recommendation for the package to a shipping carrier server associated with the package prior to delivery of the package (paragraphs 30-31).
With regard to claim 17, Shoenfeld discloses wirelessly communicating the shipping handling data to a shipping carrier server associated with a package including the system/the shipment data logger device (Fig. 1, paragraphs 24 and 33, The controller circuit 22 may also be programmed to keep an audit history of all persons accessing the pharmaceutical crate, as well as times of access, in addition to keeping a history of the temperature and humidity conditions at all times during transit. The temperature and humidity charts may be displayed on the local computer monitor. Examiner notes that a history of the temperature and humidity conditions can be communicated wirelessly to on the local computer, which is considered as “wirelessly communicating the shipping handling data to a shipping carrier server”).
Claims 3, 5, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0052044 to Shoenfeld, U.S. Patent Application Publication No. 2012/0023555 to Putterman, and further in view of U.S. Patent Application Publication No. 2007/0210916 to Ogushi et al.
With regard to claim 3, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose configuring the one sensor to detect data at a first frequency when the data is within a first range and to detect data at a second frequency when the data is within a second range.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, configuring the one sensor to detect data at a first frequency when the data is within a first range and to detect data at a second frequency when the data is within a second range, as taught by Ogushi, in order to reduce power consumption (Ogushi, paragraph 258).
With regard to claim 5, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose configuring the one sensor to detect data at a third frequency when the data is within a third range.
However, Ogushi teaches configuring the one sensor to detect data at a third frequency when the data is within a third range (paragraphs 185, 189, and 192, Examiner notes that different sensors with different frequencies is merely a design of choice).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, configuring the one sensor to detect data at a third frequency when the data is within a third range, as taught by Ogushi, in order to reduce power consumption (Ogushi, paragraph 258).
claim 6, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose wherein the one sensor is configured to reduce a frequency of data detection in response to detected data having a first amount of variation and increase the frequency of data detection in response to detected data having a second amount of variation larger than the first amount.
However, Ogushi teaches wherein the one sensor is configured to reduce a frequency of data detection in response to detected data having a first amount of variation and increase the frequency of data detection in response to detected data having a second amount of variation larger than the first amount (paragraphs 185, 189, 190, and 192).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, wherein the one sensor is configured to reduce a frequency of data detection in response to detected data having a first amount of variation and increase the frequency of data detection in response to detected data having a second amount of variation larger than the first amount, as taught by Ogushi, in order to reduce power consumption (Ogushi, paragraph 258).
With regard to claim 21, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose at least one of the sensors is configured to change a frequency of data detection by the sensor based on a stability of prior detected data.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, at 

Response to Arguments
Applicants' arguments filed on 08/18/2021 have been fully considered but they are not fully persuasive especially in light of the previously reference applied in the rejections. 
Applicants remark that “the combination of references does not disclose “determining a humidity level associated with the data logger device during the transit, detecting a transgression by humidity data of the humidity level; determining a geographic location within the transit and a time period in which the transgression was detected; in response to the detected transgression, wirelessly communicating, by the data logger device, the shipment handling data including the geographic location and time period in which the transgression was detected”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687